Citation Nr: 0334001	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  96-11 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  The propriety of the initial evaluation for a scar to the 
left gluteal region, evaluated as noncompensable from June 
21, 1994.

2.  The propriety of the initial evaluation for a scar to the 
lower abdominal wall with possible retained foreign body, 
evaluated as noncompensable from June 21, 1994.

3.  Entitlement to an increased rating for residuals of a 
shell fragment wound, Muscle Group III, of the right shoulder 
girdle, with retained foreign body and chronic tendonitis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Deremo, Agent




ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Des Moines, 
Iowa.

In September 2001, the Board remanded these claims on due 
process grounds. 


REMAND

During the course of the appeal, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (the VCAA) was 
enacted.  The VCAA heightened the duty of VA under earlier 
law to assist claimants with the development of evidence, and 
provide claimants with notice, concerning their claims.  See 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  
Implementing regulations were published at 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (the Court) held in Karnas v. Derwinski that when a 
statute or regulation changes after a claim has been filed or 
reopened but before the appeal of the administrative or 
judicial decision of that claim has been concluded, as is the 
case here, the version of the statute or regulation that is 
more favorable to the appellant will apply absent 
Congressional intent to the contrary.  See Karnas, 1 Vet. 
App. 308, 312-13 (1991).  

Thus, the Board's September 2001 Remand also advised the RO 
to take any action on the claims that appeared to be 
advisable under the Veterans Claims Assistance Act of 2000 
(the VCAA).  However, when the claims file was returned to 
the Board in October 2002, the RO had taken little additional 
action on the claims.  The Board finds that under the VCAA, 
additional notice and evidentiary development must be 
accomplished before the merits of these claims are 
determined.  

It is noted that in an August 25, 2003 opinion, the United 
States Court of Appeals for the Federal Circuit (the Court of 
Appeals) held that when an claim has been decided by the 
Board and is before the Court on appeal, remanding the claim 
under Karnas for application of section 3(a) of the VCAA 
(containing the provisions, codified as 38 U.S.C.A. §§ 5103 
and 5103A, defining VA's duties to notify claimants of 
information and evidence that could substantiate their claims 
and to assist claimants with the development of such 
evidence) would require the retroactive application of a 
statutory provision when Congress did not so provide and 
therefore, was impermissible.  Kuzma v. Principi, No. 03-
7032, 2003 U.S. App. LEXIS 17678 (Fed. Cir. Aug. 25, 2003).  

The procedural posture of the instant case is different from 
that in Kuzma.  In Kuzma, the decision of the Board denying 
the claim was entered before the enactment of the VCAA and 
was not vacated or reversed later by the Court.  Rather, the 
Court had reviewed and affirmed the Board's decision.  Thus, 
at no time on or after the date of enactment of the VCAA was 
the claim pending before VA in Kuzma.  Here, the claims in 
concern were pending before VA on the date of enactment of 
the VCAA.  Therefore, the Board finds that the holding in 
Kuzma does not apply to this case.  The claims are subject to 
the VCAA and must be reviewed in the light of its 
requirements.  Karnas, 1 Vet. App. at 312-13.

Recent judicial decisions have mandated that VA strictly 
observe the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical and lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The 
notice must indicate which evidence the claimant is finally 
responsible for obtaining and which evidence VA will attempt 
to obtain on the claimant's behalf.  Id.  The notice must 
refer to the time period, one year from the date of such 
notice, established by the VCAA in which evidence may be 
submitted in support of a claim.  Id.; see Disabled American 
Veterans, 327 F.3d at 1353-54.  Specific guidelines 
concerning the content of this notice are found in the 
implementing regulations.  38 C.F.R. § 3.159(b); see 
Quartuccio, 16 Vet. App. 183.  

The decision of the Court in Quartuccio v. Principi 
emphasized the importance of the notice required by section 
5103 of the VCAA, as did the decision of the Court of Appeals 
in Disabled American Veterans.  

In describing what evidence is needed to substantiate the 
claims, the notice provided under section 5103 of the VCAA 
should take into account all rating criteria applicable to 
each claim.  The Board notes that while this appeal has been 
pending, the criteria for rating each of the disabilities 
were revised.  If the new criteria may prove more favorable 
to any claim, they must be applied.  Karnas, 1 Vet. App. at 
312-13.  However, revised criteria cannot be applied to rate 
a disability as it was manifested before the effective date 
of the revised criteria.  See 38 U.S.C.A. § 5110(g) (West 
2002).  Two of the claims presented on this appeal concern 
the evaluation of scar disabilities.  The rating criteria 
applicable to scars, and to other disabilities of the skin, 
were revised effective from August 30, 2002.  See 67 Fed. 
Reg. 49,950 (July 31, 2002).  If the revised rating criteria 
are more favorable than are the former, the RO should 
consider assigning "staged" ratings of the scar 
disabilities employing the revised criteria to the extent 
permissible.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  A staged rating may be assigned when, as with each 
of the scar disabilities in concern on this appeal, the 
challenged evaluation was assigned incident to a grant of 
service connection.  Id.  The third claim presented on this 
appeal concerns the evaluation of the residuals of an injury 
to the right shoulder girdle involving Muscle Group III.  The 
rating criteria applicable to muscle injuries were revised 
effective from July 3, 1997.  See 62 Fed. Reg. 30,235 (June 
3, 1997).

The veteran is entitled to a notice from VA that informs him 
of the evidence and information that could substantiate his 
claim under both the former and the revised applicable rating 
criteria and otherwise fully satisfies section 5103 of the 
VCAA.  

Such notice was not furnished by the RO.  The RO issued no 
document informing the veteran of the revisions of the rating 
provisions applicable to his scar disabilities of the left 
gluteal region and the lower abdominal wall or otherwise 
satisfying section 5103 of the VCAA.  A supplemental 
statement of the case dated in December 1999 and issued by 
the RO in January 2000 served to apprise the veteran of the 
revisions of the rating provisions applicable to the 
residuals of a shell fragment wound of the right shoulder 
girdle involving Muscle Group III with retained foreign body 
and chronic tendonitis and of the evidence that was needed to 
substantiate his increased rating under the revised criteria, 
but this document did not otherwise satisfy section 5103 of 
the VCAA.  

The failure of the agency of original jurisdiction to provide 
the notice required by section 5103 of the VCAA could have 
been corrected at the level of the Board after February 22, 
2002, pursuant to subsection (a)(2)(ii) of revised regulation 
38 C.F.R. § 19.9(a)(2), which specifically authorized the 
Board to correct such a deficiency.  However, the Court of 
Appeals held on May 1, 2003 in Disabled American Veterans 
that 38 C.F.R. § 19.9(a)(2)(ii) was invalid because contrary 
to section 5103.  Disabled American Veterans, 327 F.3d at 
1348-49.  

Therefore, a remand of the claims is required so that the 
notice required by the VCAA may be issued to the veteran and 
his representative.



Development of evidence

Under the VCAA, VA has a duty to secure a medical examination 
or opinion if such is necessary to decide a claim for 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that no VA examination or examinations 
already performed in this case and no private examination or 
examinations have produced all of the findings needed to 
evaluate the disabilities with which the claims on appeal are 
concerned under all applicable rating provisions.  Therefore, 
on remand, new VA examinations must be performed.  Id.

Before the new VA examinations are performed, however, the RO 
should ensure that it has obtained all outstanding medical 
documentation relevant to the claim.  Under the VCAA, VA has 
a duty to assist a claimant with obtaining medical and other 
documentary evidence pertinent to a claim.  38 U.S.C.A. 
§ 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  VA is 
required to make reasonable efforts to obtain records 
pertinent to the claim and to notify the claimant if the 
records could not be secured.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  The implementing regulation prescribes 
the content of the notice that VA must give to a claimant if 
it is unable to obtain records pertinent to the claim.  
38 C.F.R. § 3.159(e).  

Before May 1, 2003, the Board would have undertaken to 
develop the evidence on its own under revised regulation 38 
C.F.R. § 19.9(a)(2), which specifically authorized the Board 
to take such action.  However, in light of the holdings in 
Disabled American Veterans and policy considerations, VA 
determined that the Veterans Benefits Administration (VBA) 
would conduct all evidentiary development pertinent to a 
claim on appeal other than certain specific development that 
the Board carries out pursuant to statute.  See 38 U.S.C.A. 
§§ 7107(b), 7109(a) (West 2002).  It is now the policy of the 
Board that apart from this limited class, all development of 
evidence will be conducted at the level of the agency of 
original jurisdiction.  



Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
additional notification and development 
action required by the VCAA and its 
implementing regulations, in addition to 
the action requested below, and appearing 
to be necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  The RO should provide the veteran and 
his representative with notice concerning 
the kind of evidence or other information 
that is required to substantiate the 
claim.  The notice should take into 
account the rating criteria set forth in 
both the former and the revised versions 
of Diagnostic Code 5303 (pertaining to 
injuries to Muscle Group III) and 
38 C.F.R. § 4.56 (pertaining to 
characteristics of muscle disabilities 
due to injury) and in both the former and 
the revised versions of Diagnostic Codes 
7803-05 and current Diagnostic Codes 7801 
and 7802 (pertaining to characteristics 
of scar disabilities), as well as any 
other rating criteria that the RO may 
find applicable.  The notice should 
inform the veteran that he has one year 
from its date in which to identify or 
submit such material and must comply with 
section 5103 of the VCAA and section 
3.159(b) of the implementing regulation 
in all other respects, see 38 U.S.C.A. 
§ 5103 (2002), 38 C.F.R. § 3.159(b) 
(2002), and satisfy the holdings of 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).

3.  With the notice referred to in 
paragraph 2, above, or separately, the RO 
should make a request in writing to the 
veteran that he identify or submit any 
additional evidence or information in 
support of his claim, to include VA and 
non-VA treatment records dated from May 
1, 1999.  A copy of the letter to the 
veteran should be sent to his 
representative.

The veteran and his representative should 
then be given appropriate time to 
respond, and the RO should attempt to 
obtain the identified records or other 
information.  
The RO should document in the claims file 
all attempts to secure this evidence and 
should provide appropriate notice to the 
veteran and his representative regarding 
records that could not be obtained.  

4.  After the development requested in 
paragraphs 1 through 3 has been 
completed, the RO should schedule the 
veteran for two VA examinations:

(A)  A dermatological examination to 
assess the characteristics and the 
severity of the veteran's scars to the 
left gluteal region and to the lower 
abdominal wall with possible retained 
foreign body, respectively, from June 21, 
1994.  

The examiner must review all 
documentation in the claims file 
pertinent to each of the scar 
disabilities, including any new medical 
records or other evidence obtained as a 
result of the directives in paragraph 3, 
above.

All tests and studies thought necessary 
by the examiner should be performed.  

The examiner must be furnished with a 
copy of both the former and the revised 
(current) Diagnostic Codes 7803, 7804, 
and 7805 and of the current Diagnostic 
Codes 7801 and 7802.  The examination 
report must indicate, for each of the two 
scar disabilities, whether (and if so, in 
what manner) (i) the scarring has 
exhibited any of the characteristics set 
forth in former Diagnostic Codes 7803, 
7804, and 7805 from June 21, 1994 to the 
present, and (ii) the scarring has 
exhibited any of the characteristics set 
forth in revised (current) Diagnostic 
Codes 7801, 7802, 7803, 7804, and 7805 
from August 30, 2002 to the present.

(B)  An orthopedic examination to assess 
the characteristics and the severity of 
the veteran's residuals of a shell 
fragment wound of the right shoulder 
girdle involving Muscle Group III with 
retained foreign body and chronic 
tendonitis.

The examiner must review all 
documentation in the claims file 
pertinent to the disability, including 
any new medical records or other evidence 
obtained as a result of the directives in 
paragraph 3, above.

All tests and studies that the examiner 
thinks appropriate should be performed, 
including electromyography (EMG) testing 
and other testing to evaluate the 
functioning of the muscles in concern.  
If no such testing is performed, the 
examination report should include an 
explanation.

The examiner must be furnished with a 
copy of both former 38 C.F.R. § 4.56 and 
current 38 C.F.R. § 4.56(d)(4)(iii), 
describing the characteristics of a 
"severe" muscle disability.  The 
examination report must indicate whether 
the veteran's residuals of a shell 
fragment wound of the right shoulder 
girdle involving Muscle Group III with 
retained foreign body and chronic 
tendonitis (i) involve any of the 
characteristics of a "severe" muscle 
disability set out in former 38 C.F.R. 
§ 4.56, and if so, which characteristics, 
(ii) involve any of the characteristics 
of a "severe" muscle disability set out 
in current 38 C.F.R. § 4.56(d)(4)(iii), 
and if so, which characteristics, and 
(iii) involve any tendonitis disability 
with characteristics that are not 
described in either former 38 C.F.R. 
§ 4.56 or current 38 C.F.R. 
§ 4.56(d)(4)(iii).

5.  Then, the RO must review each 
examination report to determine whether 
it includes the requested findings.  If a 
report is deficient in any respect, the 
RO must take corrective action at once.

6.  Then, the RO should readjudicate the 
three issues on appeal.  Both the former 
and the current rating criteria relevant 
to each disability should be applied to 
the extent permitted by law.  The RO 
should consider what evaluations are 
warranted for the veteran's scar to the 
left gluteal region and scar to the lower 
abdominal wall with possible retained 
foreign body, respectively, from June 21, 
1994 and whether a "staged" rating 
should be assigned for either or each 
scar disability.  See Fenderson.  In 
considering whether the veteran is 
entitled to a rating in excess of the 
current 30 percent for residuals of a 
shell fragment wound, Muscle Group III, 
of the right shoulder girdle, with 
retained foreign body and chronic 
tendonitis, the RO should consider 
whether a separate evaluation for 
tendonitis should be assigned.  See 
38 C.F.R. § 4.14 (2002).  If any claim is 
not granted in full, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
claim.  The veteran and his 
representative should then be given 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

		(CONTINUED ON NEXT PAGE)
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


